Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.    The office acknowledges the receipt of the following and placed of record in the file: Application dated 4/10/2020.
2.    Claims 20, 22-25 are cancelled and Claims 1-19 and 21 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-8, 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meriac et al. (“Meriac”), U.S. Patent Publication No. 2019/0370130 and Vaisband et al. (“Vaisband”), U.S. Patent No. 9,785161.
Regarding Claim 1 and 16, Meriac teaches a system on chip (SoC) comprising:
a plurality of cores including a first core (4a) and a second core (4b) [Para: 0026(cores 4a-4c) and Fig-1(4a-4c)];

a second power gating switch (34b) which is arranged between the second core (4b) and a second power rail (rail that is connecting 34b with power rail 32) that receives a second voltage [Fig-3], the second power gating switch being selectively turned on in response to a second power gating signal [Para: 0038, 0039(“switch logic 34a-34-c is controlled to be open/closed based on or in response to  switch control signals 36a-c”) and 0040]; and
a first power switch (38) which is arranged between the first power rail and the second power rail, and is selectively turned on in response to a first power control signal [Para: 0049 and 0051(“when a switch logic … to couple the secondary sources 38a-c to the respective cores 4a-c”)].
Meriac does not disclose expressly a switch which is arranged between the first and the second power rail is selectively turning on in response to a control signal to connect both the first power rail and the second power rail.
In the same field of endeavor (e.g., system that delivers power more efficiently on-chip circuitry) Vaisband teaches a switch (switch identified by “cntl1”, “cntl4”) which is arranged between a first power rail (rail connected to PRi and PNi) and a second power rail (rail iv and PNiv) is selectively turning on in response to a control signal to connect both the first power rail and the second power rail [Fig-27].
Accordingly, one of ordinary skill in the art at the time of the invention was made to have modified Meriac’s teachings of a first power gating switch coupled with a first power rail  and a second power gating switch coupled with a second power rail to provide power to  respective cores with Vaisband’s teachings of a switch which is arranged between a first power rail and a second power rail is selectively turning on in response to a control signal to connect both the first power rail and the second power rail in order for Meriac’s teachings to form  the first power switch which is arranged between the first power rail and the second power rail, and is selectively turned on in response to the first power control signal to connect the first power gating switch or the second power gating switch both the first power rail and the second power rail for the purpose of dynamically controlling power to improve performance, efficiency and power saving.
Regarding Claim 2, Meriac teaches wherein, when the first core is in an active state and the second core is in an idle state, the first power gating switch is turned on to electrically connect the first power rail with the first core (see switch 34a is closed to provide power to core 4a where switch 34b is open so that no power is provided to second core 4b where is stays in idle state), and
the second power gating switch is turned off to electrically insulate the second power rail from the second core [Para: 0042(“control the switch logic 34a-c to power gate or electrically isolate a subset of the cores from the primary power supply”)].
Regarding Claim 3, Claim  is rejected on grounds corresponding to the reasons given above for claim 1 and Meriac furthermore discloses wherein, when the first core is in an active state (switch 34a closed) and the second core is in an idle state [Fig-3(switch 34b open)], and
when an operating frequency of the first core is higher than a reference frequency or an operating voltage of the first core is greater than the first voltage [Para: 0047(operating frequency is generated by oscillator 40 and provided to the respective core frequency such as 1.6 Hzs in normal mode described in para 0048)].
Regarding Claim 4, Meriac and Vaisband teaches how the first power control signal is enabled as set forth rejection to claim 1 above. Meriac further teaches that a variable voltage can be provided to two different cores [Para: 0069]. One of ordinary skill in the art would provide a voltage level of the first voltage is the same as a voltage level of the second voltage because of their parallel connection (see fig-3) based on functionality and design requirement.
Regarding Claim 5, Meriac teaches wherein a voltage level of the first voltage and a voltage level of the second voltage are variable based on at least one of operating states, operating frequencies, and workloads of the first core and the second core [Para: 0069(voltage “above a voltage threshold level” based on “functionality”)].
Regarding Claim 6, Meriac teaches wherein the first power gating signal and the second power gating signal and the first power control signal are controlled based on at least one of operating states, operating frequencies, and workloads of the first core and the second core [Para: 0047(“switch control signals 36a-c are configurable depending on operation of one or more of the cores 4a-c”)].
Regarding Claim 7, Meriac teaches a control logic (switch control logic 35a) configured to generate the first power gating signal and the second power gating signal [Para: 0056(switch logic a-c  is controlled to be open/closed response to switch control logic 36a-c from switch control unit 35a)] based on operating states and operating frequencies of the first core and the second core [Para: 0047(“switch control signals 36a-c are configurable depending on operation of one or more of the cores 4a-c”)].
Regarding Claim 8, Meriac teaches a control logic configured to generate a voltage control signal for controlling voltage levels of the first voltage and the second voltage [Para: 0069(when voltage level “above a voltage threshold level” or when voltage “falls below the threshold level”)].
Regarding Claim 11, wherein the plurality of cores further include a third core (4c) and the SoC further comprises:
a third power gating switch (34c) which is arranged between the third core and a third power rail (rail that is connecting switch 34c with power rail 32) that receives a third voltage [Fig-3], the third power gating switch being selectively turned on in response to a third power gating signal [Para: 0038, 0039(“switch logic 34a-34-c is controlled to be open/closed based on or in response to  switch control signals 36a-c”) and 0040]. One of ordinary skill in the art would have a fourth power gating switch which is arranged between the fourth core and a fourth power rail that receives a fourth voltage, the fourth power gating switch being selectively turned on in response to a fourth power gating signal based on design requirement.
Regarding Claim 12, Claim 12 is describing power switch arrangements as described in claim 1 above except for repeating the structure for second-fourth power switch. One of ordinary skill in the art would bring the structure for second through fourth power switch based on design requirement in order to have an efficient system.
Regarding Claim 13, Claim 13 is describing power switch arrangements as described in claim 2 above except for repeating the structure for second-fourth power switch. One of ordinary skill in the art would bring the structure for second through fourth power switch based on design requirement in order to have an efficient system.
4.	Claims 9-10, 17-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meriac and Vaisband (hereinafter, “Meriac-Vaisband”) as set forth above and further in view of Kuehnis et al. (“Kuehnis”), U.S. Patent application No. 2020/0192462.
Regarding Claim 9, Meriac-Vaisband teaches all the limitations of claim 9 as described rejecting claim 8 above. Meriac-Vaisband does not disclose expressly wherein the control logic is further configured to provide the voltage control signal to a power management integrated circuit (PMIC) arranged outside the SoC, via chip-to-chip communication.
In the same field of endeavor (e.g., power management on a system on chip including cores) Kuehnis teaches a control logic (power control module 130) is further configured to provide the voltage control signal to a power management integrated circuit (PMIC) (from PCU 138 to voltage regulator 160) arranged outside the SoC, via chip-to-chip communication [Para: 0036(“PCU 138 provides control information to external regulator 160”)].

Regarding Claim 10, Kuehnis teaches a SoC (110), further comprising:
a first voltage regulator (125a) corresponding to the first core (120a) and configured to provide the first voltage to the first power rail; and
a second voltage regulator (125x) corresponding to the second core (120n) and configured to provide the second voltage to the second power rail,
wherein the control logic is further configured to provide the voltage control signal to the first voltage regulator and the second voltage regulator ((see the connection between  PCU 138 and IVRa-x) via on-chip communication [paras: 0036-0038].
Regarding Claims 17 and 21, Claims 17 and 20 are rejected on grounds corresponding to the reasons given above for claim 1 above and Kuehnis furthermore discloses a first voltage regulator (125a) configured to provide a first voltage to a first power rail;
a second voltage regulator (125x) configured to provide a second voltage to a second power rail [Para; 0036 and 038; Fig-1].
Regarding Claim 18, Kuehnis teaches wherein the first voltage regulator (125a) and the second voltage regulator (125x), the plurality of cores (120a-120n), the first power gating switch and the second power gating switch, and the power switch are provided on a same chip [Para: 0034, 0038, 0144 and Fig-1].
Regarding Claim 19, Kuehnis teaches wherein the first voltage regulator (125a) and the second voltage regulator (125x) are provided on a first chip [Fig-1] and one of ordinary skill in the art would rearrange the plurality of cores, the first power gating switch and the second power gating switch, and the power switch are provided on a second chip based on design choice.

Allowable Subject Matter
5.	Claims 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED H REHMAN whose telephone number is (571)272-1412. The examiner can normally be reached 8.00 - 5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED H REHMAN/Primary Examiner, Art Unit 2187